DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application filed on 11/10/2020. Claims 1-20 are examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-7, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tapia (U.S. 20200304364), in view of Saluja (U.S. 20220022076).

Regarding claim 1,
Tapia discloses: A method, comprising: receiving, by a device, real time telecommunications data ([0054] The analytic applications may process real time or non-real time data [0020] The user device performance data and the network performance data may be obtained from multiple data sources. In various embodiments, the multiple data sources... Real-Time Transport Protocol (RTP)) associated with a telecommunications network ([0020] a wireless carrier network); selecting, by the device, a second machine learning model from a second plurality of machine learning models based on the real time telecommunications data ([0062] In some instances, the automatic customer complaint resolution application 500 may perform trouble ticket clustering 512 during the trouble ticket trend analysis.; a ticket resolution logic 518 that includes one or more trained machine learning models, the automatic customer complaint resolution application 500 may determine a root cause for resolving the trouble ticket); in a separate second stage performed subsequent to completion of the first stage, processing, by the device, the real time telecommunications data ([0065] At block 604, an analytic application may determine whether to display or analyze a set of real time or non-real time data from the input data), with the second machine learning model, to determine a category associated with the customer technical problem telephone call ([0076] At block 816, an analytic application may identify a root cause for an issue affects one or more subscribers of a wireless carrier network based on a set of live performance data using the machine learning model); and performing, by the device, one or more actions based on the category ([0106] At block 1414, the analytic application may track the performance of the one or more additional user devices to detect occurrence of the potential issue on at least one additional user device. If the analytic application detects that the potential issue actually occurred, the analytic application may directly take remediation action or cause another application component of the wireless carrier network to take remediation action).

Tapia does not disclose: selecting, by the device, a first machine learning model from a first plurality of machine learning models based on the real time telecommunications data; 
In a first stage, processing, by the device, the real time telecommunications data, with the first machine learning model, to determine a probability score indicating whether a customer technical problem telephone call will occur;
Processing based on the probability score satisfying a threshold.
However, in the same field of endeavor Saluja teaches: selecting, by the device, a first machine learning model from a first plurality of machine learning models ([0029] the machine learning model (245, 255, 265) can be deployed to make predictions of which users will complain and/or call the care center before the call is placed. To prevent the problem for occurring and/or to reduce the number of calls to the care center, once the machine learning model 245, 255, 265 makes the prediction, the processor can obtain the geolocation, such as latitude and longitude, of the users who are predicted to call the care center. By considering the geolocation of the users likely to make the call to the care center, the processor can determine whether a particular geographic area contains, or is expected to contain, a higher density of complaints than the average density of complaints. Consequently, the processor can suggest a remedial action to perform within the particular geographic area, such as installing a new cell tower, a sector and/or an antenna) based on the real time telecommunications data ([0067] systems 600 can perform in real time); in a first stage, processing, by the device, the real time telecommunications data, with the first machine learning model, to determine a probability score indicating whether a customer technical problem telephone call will occur; processing based on the probability score satisfying a threshold ([0054] FIG. 5 is a flowchart of a method to predict whether a user of a wireless telecommunication network will report a problem associated with the wireless telecommunication network, by, for example, calling a care center. [0056] In one embodiment, to process the KPI, the processor can compare at a second predetermined time period the KPI to a predetermined threshold; [0061] In step 530, the processor can predict whether the user of the wireless telecommunication network will report the problem associated with the wireless telecommunication network by providing the image to a machine learning model, and receiving a prediction from the machine learning model whether the user of the wireless telecommunication network will report the problem);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Saluja in the machine learning method of Tapia by determining if a customer service call will occur (0054). This would have been obvious because the person having ordinary skill in the art would have been motivated in order to reduce the number of dissatisfied users and the number of calls (0010).

Regarding claim 2, 
Tapia in view of Saluja discloses: The method of claim 1, wherein the real time telecommunications data includes one or more of: 
Tapia further discloses: real time customer premise equipment data associated with the telecommunications network, real time network device inventory data associated with the telecommunications network, or real time customer calls data associated with the telecommunications network ([0095] At block 906, the data management platform 102 may converge the real time VoLTE and VoWiFi service performance data into converged real time data. The convergence may transform the datasets of the real time VoLTE and VoWiFi data storage according to a unitary storage schema. The data management platform 102 may perform such transformation for an analytic application that is to analyze the converged real time data).

Regarding claim 4,
Tapia in view of Saluja discloses: The method of claim 1, wherein the category is associated with one or more of: 
Saluja further discloses: a network connectivity issue, a network bandwidth issue, a network signal strength issue, or a customer premises equipment issue ([0037] RSRP along with RSRQ, described above, are key measures of signal level and quality for modern wireless telecommunication networks. In wireless telecommunication networks, when a mobile device moves from cell to cell and performs cell selection/reselection and handover, the mobile device has to measure the signal strength/quality of the neighbor cells. The RSRP is the power of the LTE Reference Signals spread over the full bandwidth and narrowband. A minimum of −20 dB signal-to-interference-plus-noise ratio (SINR) is needed to detect RSRP/RSRQ).

Regarding claim 5,
Tapia in view of Saluja discloses: The method of claim 1, wherein performing the one or more actions comprises one or more of: 
Tapia Further discloses: providing a notification, associated with the category, to one or more customer devices; dispatching a technician to address a technical problem associated with the category; or dispatching an autonomous vehicle to address the technical problem associated with the category ([0120] At block 1412, the analytic application may notify at least one additional subscriber of the potential issue with one or more additional user devices. In some embodiments, the analytic application may perform the notification by displaying an alert on an application user interface to a user that is a network engineer, such that the network engineering may notify the subscribers. In other embodiments, the analytic application may automatically send alert messages directly to the subscribers using the contact information of the subscribers. The alert message may include information that enables the subscribers to take preventative measures to stop the potential issue from occurring).

Regarding claim 6,
Tapia in view of Saluja discloses: The method of claim 1, wherein performing the one or more actions comprises one or more of: 
Tapia further discloses: causing a new network device to be added to the telecommunications network based on the category; changing a configuration of the telecommunications network based on the category; or causing a software upgrade to be implemented in the telecommunications network based on the category ([0121] The remediation action may include sending another alert message to a subscriber that is using an additional user device, informing a network engineer to contact the subscriber in order to resolve the issue, automatically terminating service to the additional user device until the issue is resolved, automatically pushing a software update to the additional user device to fix the issue, and/or so forth).

Regarding claim 7,
Tapia in view of Saluja discloses: The method of claim 1, wherein the first plurality of machine learning models or the second plurality of machine learning models include: 
Tapia further discloses: one or more random forest models, one or more linear regression models, and one or more neural network models ([0052] The different types of machine learning algorithms may include a Bayesian algorithm, a decision tree algorithm, a SVM algorithm, an ensemble of trees algorithm (e.g., random forests and gradient-boosted trees), an isotonic regression algorithm, and/or so forth).

Regarding claim 15,
Tapia discloses: A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device, cause the device to: receive real time telecommunications data ([0054] The analytic applications may process real time or non-real time data [0020] The user device performance data and the network performance data may be obtained from multiple data sources. In various embodiments, the multiple data sources... Real-Time Transport Protocol (RTP)) associated with a telecommunications network ([0020] a wireless carrier network); select a second machine learning model from a second plurality of machine learning models based on the real time telecommunications data ([0062] In some instances, the automatic customer complaint resolution application 500 may perform trouble ticket clustering 512 during the trouble ticket trend analysis.; a ticket resolution logic 518 that includes one or more trained machine learning models, the automatic customer complaint resolution application 500 may determine a root cause for resolving the trouble ticket); in a separate second stage performed subsequent to completion of the first stage, selectively process the real time telecommunications data ([0065] At block 604, an analytic application may determine whether to display or analyze a set of real time or non-real time data from the input data), with the second machine learning model, to determine a category associated with the customer technical problem telephone call ([0076] At block 816, an analytic application may identify a root cause for an issue affects one or more subscribers of a wireless carrier network based on a set of live performance data using the machine learning model); and performing, by the device, one or more actions based on the category ([0106] At block 1414, the analytic application may track the performance of the one or more additional user devices to detect occurrence of the potential issue on at least one additional user device. If the analytic application detects that the potential issue actually occurred, the analytic application may directly take remediation action or cause another application component of the wireless carrier network to take remediation action).

Tapia does not disclose: Select a first machine learning model from a first plurality of machine learning models based on the real time telecommunications data; 
In a first stage, process the real time telecommunications data, with the first machine learning model, to determine a probability score indicating whether a customer technical problem telephone call will occur;
Determine whether the probability score satisfies a threshold;
Process based on the probability score satisfying a threshold.
However, in the same field of endeavor Saluja teaches: select a first machine learning model from a first plurality of machine learning models ([0029] the machine learning model (245, 255, 265) can be deployed to make predictions of which users will complain and/or call the care center before the call is placed. To prevent the problem for occurring and/or to reduce the number of calls to the care center, once the machine learning model 245, 255, 265 makes the prediction, the processor can obtain the geolocation, such as latitude and longitude, of the users who are predicted to call the care center. By considering the geolocation of the users likely to make the call to the care center, the processor can determine whether a particular geographic area contains, or is expected to contain, a higher density of complaints than the average density of complaints. Consequently, the processor can suggest a remedial action to perform within the particular geographic area, such as installing a new cell tower, a sector and/or an antenna) based on the real time telecommunications data [0067] systems 600 can perform in real time); in a first stage, processing, by the device, the real time telecommunications data, with the first machine learning model, to determine a probability score indicating whether a customer technical problem telephone call will occur; process based on the probability score satisfying a threshold; determine whether the probability score satisfies a threshold ([0054] FIG. 5 is a flowchart of a method to predict whether a user of a wireless telecommunication network will report a problem associated with the wireless telecommunication network, by, for example, calling a care center. [0056] In one embodiment, to process the KPI, the processor can compare at a second predetermined time period the KPI to a predetermined threshold; [0061] In step 530, the processor can predict whether the user of the wireless telecommunication network will report the problem associated with the wireless telecommunication network by providing the image to a machine learning model, and receiving a prediction from the machine learning model whether the user of the wireless telecommunication network will report the problem);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Saluja in the machine learning method of Tapia by determining if a customer service call will occur (0054). This would have been obvious because the person having ordinary skill in the art would have been motivated in order to reduce the number of dissatisfied users and the number of calls (0010).

Regarding claim 17,
Tapia in view of Saluja discloses: The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to perform the one or more actions, cause the device to one or more of:
Tapia further discloses: provide a notification, associated with the category, to one or more customer devices; dispatch a technician to address a technical problem associated with the category; dispatch an autonomous vehicle to address the technical problem associated with the category; cause a new network device to be added to the telecommunications network based on the category; change a configuration of the telecommunications network based on the category; or cause a software upgrade to be implemented in the telecommunications network based on the category ([0120] At block 1412, the analytic application may notify at least one additional subscriber of the potential issue with one or more additional user devices. In some embodiments, the analytic application may perform the notification by displaying an alert on an application user interface to a user that is a network engineer, such that the network engineering may notify the subscribers. In other embodiments, the analytic application may automatically send alert messages directly to the subscribers using the contact information of the subscribers. The alert message may include information that enables the subscribers to take preventative measures to stop the potential issue from occurring).

Regarding claim 18, 
Tapia in view of Saluja discloses: The non-transitory computer-readable medium of claim 15, wherein the real time telecommunications data includes one or more of: 
real time customer premises equipment data associated with the telecommunications network, real time access layer data associated with an access layer of the telecommunications network, real time call center log data associated with the telecommunications network, or real time backend data associated with the telecommunications network ([0095] At block 906, the data management platform 102 may converge the real time VoLTE and VoWiFi service performance data into converged real time data. The convergence may transform the datasets of the real time VoLTE and VoWiFi data storage according to a unitary storage schema. The data management platform 102 may perform such transformation for an analytic application that is to analyze the converged real time data).

Regarding claim 19, 
Tapia in view of Saluja discloses: The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to process the real time telecommunications data, with the first machine learning model, to determine the probability score, cause the device to: 
Saluja further teaches: determine a propensity score indicating a propensity of a customer to complain; determine a likelihood score indicating a likelihood that the customer is affected by a technical problem; and determine the probability score based on the propensity score and the likelihood score ([0054] FIG. 5 is a flowchart of a method to predict whether a user of a wireless telecommunication network will report a problem associated with the wireless telecommunication network, by, for example, calling a care center. [0056] In one embodiment, to process the KPI, the processor can compare at a second predetermined time period the KPI to a predetermined threshold; [0061] In step 530, the processor can predict whether the user of the wireless telecommunication network will report the problem associated with the wireless telecommunication network by providing the image to a machine learning model, and receiving a prediction from the machine learning model whether the user of the wireless telecommunication network will report the problem).

Regarding claim 20,
Tapia in view of Saluja discloses: The non-transitory computer-readable medium of claim 15, 
Saluja further teaches: wherein the probability score satisfying the threshold reduces determination of ([0053] As can be seen from matrices 400, 410, 420, 430, as the threshold 405 (only one labeled for brevity) increases, the number of both incorrectly and correctly predicted complaints decreases, while the number of both incorrectly and correctly predicted lack of complaints increases. Depending on a user preference, the threshold can be adjusted toward the lower end, as shown in matrix 400, or toward the higher end, as shown in matrix 430, depending on whether the user prefers to more accurately predict complaints or lack of complaints
Tapia further discloses: an incorrect category by the second machine learning model ([0034] the machine learning model 106 may incorporate a combination of multiple machine learning algorithms, such as a Bayesian algorithm, a decision tree algorithm, a (SVM) algorithm, to increase the accuracy of the root cause solutions generated by the model).

Claim 3, 8-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tapia (U.S. 20200304364), in view of Saluja (U.S. 20220022076) and in further view of Goel (U.S. 20220021659).

Regarding claim 3 and 16,
Tapia in view of Saluja discloses: The method of claim 1, further comprising: 
Tapia in view of Saluja does not disclose: anonymizing the real time telecommunications data to remove data identifying a telecommunications network provider and customers of the telecommunications network provider, and to generate anonymized real time telecommunications data; and providing the anonymized real time telecommunications data to another device that selects the first machine learning model and the second machine learning model .
However, in the same field of endeavor, Goel teaches: anonymizing the real time telecommunications data to remove data identifying a telecommunications network provider and customers of the telecommunications network provider, and to generate anonymized real time telecommunications data; and providing the anonymized real time telecommunications data to another device that selects the first machine learning model and the second machine learning model ([0019] As shown by reference number 110, the local monitoring server device anonymizes the plurality of packets of data to generate a plurality of anonymized packets; [0021] the local monitoring server device may provide the plurality of anonymized packets to the central server device in near-real time).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Saluja in the machine learning method of Tapia by using anonymous data to train the models (0012). This would have been obvious because the person having ordinary skill in the art would have been motivated to address the privacy issues relating to utilizing the network data to train the machine learning model (0012).

Regarding claim 8, 
Tapia discloses: A device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to: receive real time telecommunications data ([0054] The analytic applications may process real time or non-real time data [0020] The user device performance data and the network performance data may be obtained from multiple data sources. In various embodiments, the multiple data sources... Real-Time Transport Protocol (RTP)) associated with a telecommunications network ([0020] a wireless carrier network); and that selects a second machine learning model, from a second plurality of machine learning models, based on the real time telecommunications data; receive the first machine learning model and the second machine learning model from the other device; in a first stage, process the real time telecommunications data ([0062] In some instances, the automatic customer complaint resolution application 500 may perform trouble ticket clustering 512 during the trouble ticket trend analysis.; a ticket resolution logic 518 that includes one or more trained machine learning models, the automatic customer complaint resolution application 500 may determine a root cause for resolving the trouble ticket), in a separate second stage performed subsequent to completion of the first stage process, the real time telecommunications data ([0065] At block 604, an analytic application may determine whether to display or analyze a set of real time or non-real time data from the input data), with the second machine learning model, to determine a category associated with the customer technical problem telephone call ([0076] At block 816, an analytic application may identify a root cause for an issue affects one or more subscribers of a wireless carrier network based on a set of live performance data using the machine learning model); and perform one or more actions based on the category ([0106] At block 1414, the analytic application may track the performance of the one or more additional user devices to detect occurrence of the potential issue on at least one additional user device. If the analytic application detects that the potential issue actually occurred, the analytic application may directly take remediation action or cause another application component of the wireless carrier network to take remediation action).

Tapia does not disclose: Device that selects a first machine learning model, from a first plurality of machine learning models, based on the real time telecommunications data;
In a first stage, process the real time telecommunications data with the first machine learning model, to determine a probability score indicating whether a customer technical problem telephone call will occur;
Process, based on the probability score satisfying a threshold.
However, in the same field of endeavor Saluja teaches: Device that selects a first machine learning model, from a first plurality of machine learning models, ([0029] the machine learning model (245, 255, 265) can be deployed to make predictions of which users will complain and/or call the care center before the call is placed. To prevent the problem for occurring and/or to reduce the number of calls to the care center, once the machine learning model 245, 255, 265 makes the prediction, the processor can obtain the geolocation, such as latitude and longitude, of the users who are predicted to call the care center. By considering the geolocation of the users likely to make the call to the care center, the processor can determine whether a particular geographic area contains, or is expected to contain, a higher density of complaints than the average density of complaints. Consequently, the processor can suggest a remedial action to perform within the particular geographic area, such as installing a new cell tower, a sector and/or an antenna) based on the real time telecommunications data ([0067] systems 600 can perform in real time); In a first stage, process the real time telecommunications data with the first machine learning model, to determine a probability score indicating whether a customer technical problem telephone call will occur; Process, based on the probability score satisfying a threshold ([0054] FIG. 5 is a flowchart of a method to predict whether a user of a wireless telecommunication network will report a problem associated with the wireless telecommunication network, by, for example, calling a care center. [0056] In one embodiment, to process the KPI, the processor can compare at a second predetermined time period the KPI to a predetermined threshold; [0061] In step 530, the processor can predict whether the user of the wireless telecommunication network will report the problem associated with the wireless telecommunication network by providing the image to a machine learning model, and receiving a prediction from the machine learning model whether the user of the wireless telecommunication network will report the problem);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Saluja in the machine learning method of Tapia by determining if a customer service call will occur (0054). This would have been obvious because the person having ordinary skill in the art would have been motivated in order to reduce the number of dissatisfied users and the number of calls (0010).

Tapia in view of Saluja does not disclose: Anonymize the real time telecommunications data to remove data identifying a telecommunications network provider and customers of the telecommunications network provider, and to generate anonymized real time telecommunications data; provide the anonymized real time telecommunications data to another device.
However, in the same field of endeavor Goel teaches: Anonymize the real time telecommunications data to remove data identifying a telecommunications network provider and customers of the telecommunications network provider, and to generate anonymized real time telecommunications data; provide the anonymized real time telecommunications data to another device ([0019] As shown by reference number 110, the local monitoring server device anonymizes the plurality of packets of data to generate a plurality of anonymized packets; [0021] the local monitoring server device may provide the plurality of anonymized packets to the central server device in near-real time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the teachings of Saluja in the machine learning method of Tapia by using anonymous data to train the models (0012). This would have been obvious because the person having ordinary skill in the art would have been motivated to address the privacy issues relating to utilizing the network data to train the machine learning model (0012).

	Regarding claim 9, 
	Tapia, Saluja and Goel disclose: The device of claim 8, wherein the real time telecommunications data includes one or more of: 
Tapia further discloses: real time customer premises equipment data associated with the telecommunications network, real time access layer data associated with an access layer of the telecommunications network, real time call center log data associated with the telecommunications network, or real time backend data associated with the telecommunications network ([0095] At block 906, the data management platform 102 may converge the real time VoLTE and VoWiFi service performance data into converged real time data. The convergence may transform the datasets of the real time VoLTE and VoWiFi data storage according to a unitary storage schema. The data management platform 102 may perform such transformation for an analytic application that is to analyze the converged real time data).

	Regarding claim 10,
	Tapia, Saluja and Goel disclose: The device of claim 8, wherein the one or more processors are configured, when processing the real time telecommunications data, with the first machine learning model, to determine the probability score, to: 
Saluja further teaches: determine a propensity score indicating a propensity of a customer to complain; determine a likelihood score indicating a likelihood that the customer is affected by a technical problem; and determine the probability score based on the propensity score and the likelihood score ([0054] FIG. 5 is a flowchart of a method to predict whether a user of a wireless telecommunication network will report a problem associated with the wireless telecommunication network, by, for example, calling a care center. [0056] In one embodiment, to process the KPI, the processor can compare at a second predetermined time period the KPI to a predetermined threshold; [0061] In step 530, the processor can predict whether the user of the wireless telecommunication network will report the problem associated with the wireless telecommunication network by providing the image to a machine learning model, and receiving a prediction from the machine learning model whether the user of the wireless telecommunication network will report the problem).

	Regarding claim 11,
	Tapia, Saluja and Goel disclose: The device of claim 8, wherein, based on the probability score failing to satisfy the threshold, the one or more processors are further configured to: 
Saluja further teaches: Prevent the processing of the real time telecommunications data with the second machine learning model ([0045] If the RSRP is below a predetermined threshold which defines a good signal, such as below −90 dBm, the processor determines that RSRP is bad. The processor can check at a predetermined time period, such as every hour, whether the RSRP is bad. Even if the RSRP is bad during the predetermined time period, the processor does not increment the RSRP).

	Regarding claim 12,
Tapia, Saluja and Goel disclose: The device of claim 8, wherein the real time telecommunications data includes one or more of: 
Tapia further discloses: real time customer premise equipment data associated with the telecommunications network, real time network device inventory data associated with the telecommunications network, or real time customer calls data associated with the telecommunications network ([0095] At block 906, the data management platform 102 may converge the real time VoLTE and VoWiFi service performance data into converged real time data. The convergence may transform the datasets of the real time VoLTE and VoWiFi data storage according to a unitary storage schema. The data management platform 102 may perform such transformation for an analytic application that is to analyze the converged real time data).

	Regarding claim 13, 
	Tapia, Saluja and Goel disclose: The device of claim 8, wherein the one or more processors are further configured to: 
Tapia further discloses: Train the first plurality of machine learning models with historical telecommunications data to generate a first plurality of trained machine learning models; and provide the first plurality of trained machine learning models to the other device ([0044] FIG. 3 is a block diagram of a machine learning pipeline 302 that is implemented by the model training module 220 to train a machine learning model... receive a training corpus comprised of one or more input datasets from the data management platform 102. The training corpus may include training data that emulates data collected from the multiple data sources 110-118).

	Regarding claim 14,
	Tapia, Saluja and Goel disclose: The device of claim 8, wherein the one or more processors are further configured to: 
Tapia further discloses: train the first plurality of machine learning models with historical telecommunications data to generate a first plurality of trained machine learning models ([0044] FIG. 3 is a block diagram of a machine learning pipeline 302 that is implemented by the model training module 220 to train a machine learning model... receive a training corpus comprised of one or more input datasets from the data management platform 102. The training corpus may include training data that emulates data collected from the multiple data sources 110-118); and provide the first plurality of trained machine learning models to the other device ([0034] the analytic applications may include an automatic customer complaint resolution application. The automatic customer complaint resolution application may leverage a trained machine learning model 106).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Osinski 9/10/2020 (US 20220116793) teaches a predicting customer support calls using machine learning.
Nunes 10/14/2020 (US 20220114595) teaches predicting and fixing customer support complaints based on user interaction data.
Johnson 10/14/2020 (US 20220114593) teaches probabilistic detection of issues in streaming devices, assigning scores to the issues, and accuracy scores.
Sevakula 7/25/2019 (US 20210027205) teaches using machine learning to detect events on customer devices.


Any inquiry concerning this communication or earlier communications from the examiner
should be directed to THOMAS A CARNES whose telephone number is (571)272-4378. The examiner can
normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Shewaye Gelagay can be reached on (571) 272-4219. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/T.A.C./
Examiner, Art Unit 2436

/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436